963 A.2d 816 (2009)
197 N.J. 428
In the Matter of Anthony J. FUSCO, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 20, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decisions in DRB 08-177 and DRB 07-386, concluding that ANTHONY J. FUSCO, JR., of PASSAIC, who was admitted to the bar of this State in 1972, should be reprimanded for the unethical conduct established in DRB 08-177, and suspended from the practice of law for a period of one year for the unethical conduct found in DRB 07-386;
And the Disciplinary Review Board having determined that respondent's conduct in DRB 08-177 violated RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 8.1(a) (knowingly making a false statement of material fact in connection with a disciplinary matter), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and having also determined that respondent's conduct in DRB 07-386 violated RPC 5.3(a) (failure of law firm to adopt and maintain reasonable efforts to ensure that the conduct of nonlawyer employees is compatible with the lawyer's professional obligations), RPC 5.4(a) (sharing legal fees with a nonlawyer), RPC 7.3(d) (compensating or giving something of value to a person to recommend the lawyer's employment by a client or as a reward for having made a recommendation resulting in the lawyer's employment by a client), and RPC 8.3(a) (failing to inform disciplinary authorities of another lawyer's violation of the Rules of Professional Conduct that raises a substantial question as to that lawyer's honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty fraud, deceit or misrepresentation);
And the Court having determined from its review of the matter that respondent's unethical conduct in DRB 08-177 warrants a reprimand and a three-month suspension in DRB 07-386;
And good cause appearing;
It is ORDERED that ANTHONY J. FUSCO, JR., is hereby reprimanded; and it is further
ORDERED that ANTHONY J. FUSCO, JR., is suspended from the practice of law for a period of three months, effective February 20, 2009, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of *817 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.